In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00074-CV




            IN RE WILLIAM R. NORTON




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                       MEMORANDUM OPINION
        Lasagna Vaughn sued William R. Norton for damages resulting from personal injuries

allegedly received in an automobile accident. The jury returned a verdict for Vaughn and awarded

damages of $21,886.00 in past physical pain and mental anguish, $23,114.00 in past medical

expenses, and zero for all other elements of damage submitted to the jury. Vaughn filed a motion

for new trial. On June 25, 2019, the trial court granted Vaughn’s motion for new trial, stating only

that the verdict was against the great weight and preponderance of evidence presented at trial. The

order did not explain the basis of the trial court’s conclusion that the verdict was against the great

weight and preponderance of the evidence.

        Norton filed a petition for writ of mandamus in this Court, seeking to vacate the trial court’s

June 25, 2019, order granting Vaughn’s motion for new trial. After Norton filed his petition for

writ of mandamus, the trial court entered an amended order on August 21, 2019, that specifically

detailed the court’s reasons for granting a new trial. Because Norton complained of the June 25,

2019, order and that order is now moot, we deny the requested relief. See In re Smith, No. 06-10-

00116-CV, 2010 WL 4679853 (Tex. App.—Texarkana Nov. 18, 2010, orig. proceeding) (mem.

op.).




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        August 28, 2019
Date Decided:          August 29, 2019


                                                  2